149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Robert Eugene HOBBS, Appellant.
No. 97-2316.
United States Court of Appeals, Eighth Circuit.
Submitted April 17, 1998.Filed May 6, 1998.

Appeal from the United States District Court for the Southern District of Iowa.
Before BEAM, JOHN R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert Eugene Hobbs was convicted of conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 846, after the district court1 denied his motion to suppress the fruits of a search of his home, which Hobbs claimed was not properly knocked and announced.  On appeal, he contends that the court erred in discrediting his testimony and accepting the government's version of the facts.  He also challenges his sentence of 160 months' imprisonment, asserting error in the sentencing court's2 application of the guidelines.  Having carefully considered the arguments set forth in the parties' briefs, we conclude that the district court did not err.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa


2
 The Honorable Charles R. Wolle, Chief United States District Judge for the Southern District of Iowa